Exhibit 10.1

SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (“Agreement”) is dated as of February 3,
2017 (the “Effective Date”) made between Stereotaxis, Inc. (“Stereotaxis”),
including its divisions, subsidiaries, parent and affiliated corporations, their
successors and assigns (individually and collectively “Stereotaxis”) and with
William C. Mills III, together with his heirs, executors, administrators,
successors and assigns (“Employee”).

WHEREAS, Stereotaxis and Employee entered into an Executive Employment Agreement
dated May 30, 2014 (said agreement and any and all amendments collectively, the
“Employment Agreement”), and now desire to terminate their employment
relationship and settle all legal rights and obligations resulting from
Employee’s employment with Stereotaxis.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations and undertakings of the parties set forth herein, the adequacy
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Separation Date. Employee’s employment with Stereotaxis will terminate
effective as of the Effective Date. By mutual agreement with the Board of
Directors of the Company (the “Board”), Employee hereby resigns and terminates
his employment relationship with the Company (and as a director of the Board, as
set forth more specifically below) under circumstances that entitle him to
severance under Section 14 of the Employment Agreement as if Employee had been
terminated from employment “without Cause.” Stereotaxis further acknowledges
that the termination of Employee’s employment renders him eligible for
unemployment insurance benefits under M.G.L. c. 151A. The Company shall give
Employee a reasonable opportunity to review and comment to the Company on any
draft of written public disclosures concerning any of his resignations,
including without limitation a Form 8-K and a press release; provided that after
receiving and considering any input from Employee, the Company retains complete
discretion to determine the content of any such public disclosures to be made by
the Company.

 

2. Consistent with the Employment Agreement, in consideration for Employee’s
execution of, and subject to the terms and conditions of this Severance
Agreement and Release, Stereotaxis agrees as set forth below. In the event of a
conflict between the terms of the Employment Agreement and the benefits
described below, this Agreement shall control:

 

  (a) Severance. Employee will receive an amount equal to Employee’s annual base
salary in effect as of the date immediately prior to the Effective Date (such
annualized amount equal to $489,250), as severance pay less deductions required
by law. Employee’s severance will payable over the twelve (12) month period
following the Effective Date (the “Separation Period”) in accordance with
Stereotaxis’ regular payroll schedule in effect on the Effective Date and will
commence once the revocation period set forth in section 6(e) has elapsed
without Employee revoking this Release. The severance pay payable as salary
continuation under this Section 2(a) will be offset by the amount of any
compensation Employee receives during the Severance Period from another employer
or as an independent contractor, including fees for service on a board of
directors, board of trustees, advisory board or comparable board, except for
fees for service on any such boards of which Employee is a member as of the
Effective Date, the fees for which shall not be subject to offset. Employee
agrees to notify the Company of the receipt of any such third party employer or
independent contractor compensation, and agrees to inform any such third party
employer or independent contractor of the obligation to so inform the Company
pursuant to this Agreement.

 

  (b) Insurance. (i) If the Employee elects to continue his medical and dental
benefits under the Consolidated Omnibus Reconciliation Act of 1985, as amended
(“COBRA”), the Employee shall pay the same amount for such coverage as if he had
remained employed by the Company with such amounts deducted from the severance
payable under subsection 2(a) above and the Company shall pay the remaining
portion of the required monthly COBRA premium for (A) up to the first twelve
(12) months following the Effective Date or (B) if earlier, the date the
Employee becomes eligible for comparable benefits from another employer.
Thereafter, Employee shall be responsible to pay the cost to continue group
medical insurance under COBRA.

(ii) The Company shall maintain in full force and effect, for one year following
the Effective Date, for the continued benefit of the Employee (and his spouse
and dependents, if applicable), all life insurance, accident, and disability
plans and programs in which the Employee was entitled to participate immediately
before the occurrence of the event(s) giving rise to his separation, provided
that the continued participation is possible under the general terms and
provisions of such plans and programs. If the continued participation in any
such plan or program is barred, the Company shall arrange to provide the
Employee, upon comparable terms, with benefits substantially similar to the
benefits to which the Employee would have otherwise been entitled under such
plans and programs. Employee’s receipt, from a new employer, of any of the
benefits described in this subsection shall not eliminate the Company’s
obligations to provide the Employee with such benefits (or their equivalent),
but shall act as an offset to the Company’s obligations hereunder.

 

1



--------------------------------------------------------------------------------

  (c) PTO and Salary. No later than February 13, 2017, the Company shall pay
Employee $75,445.64 less deductions required by law, representing 320.75 hours
of accrued but unused Paid Time Off. In addition, the Company shall pay Employee
for all remaining salary due to him for his employment through the Effective
Date no later than the Company’s first regular payroll date following the
Effective Date. The Company shall also reimburse Employee for any unreimbursed
business expenses, subject to the Company’s business expense reimbursement
policies and practices.

 

  (d) Acceleration of Vesting. Notwithstanding anything in any stock plan or
award agreement to the contrary, Employee’s award(s) under any Stereotaxis stock
plan (including without limitation awards of stock options, stock appreciation
rights and restricted share units) shall become fully vested. In addition, for
purposes of any and all such awards, Employee’s employment shall be considered
to have been terminated involuntarily without Cause.

 

  (e) Board Seat. Employee agrees to, and by executing this Agreement does
hereby, resign as a member of the Board. In his capacity as a director, Employee
also hereby waives notice of and consents to the holding of any special meetings
of the Board held prior to the date hereof to discuss the subject matter of this
Agreement and agrees and consents that any and all lawful business transacted at
such meeting(s) (or any adjournment(s) thereof) were valid and legal and of the
same force and effect as if such meeting(s) (or adjourned meeting) were held
after notice duly given.

 

  (f) Out-of-Pocket Expenses. In addition, notwithstanding anything to the
contrary in the Employment Agreement, Employee shall be reimbursed, up to an
aggregate maximum of $10,000, for reasonable out-of-pocket expenses, including
reasonable legal fees and expenses, incurred in connection with the negotiation
of this Agreement, any judicial or other proceeding to enforce his rights under
this Agreement or the Employment Agreement or to construe, determine or defend
the validity of either such agreement.

 

3. With the exception of Section 2(c), the parties agree that the compensation
and benefits described above provided Employee by Stereotaxis represent
additional compensation and benefits to which Employee would not be entitled
absent this Agreement, and constitute the total compensation and benefits
payable by Stereotaxis to Employee with regard to Employee’s employment by
Stereotaxis and its termination, and that no other compensation, commissions,
bonuses, benefits or payments of any kind will be paid other than the amounts
set forth above.

 

4. Employee hereby waives and releases Stereotaxis, its subsidiaries, related,
parent and affiliated corporations and business entities, their successors and
assigns, and their past and present officers, directors, shareholders, employees
and agents (the “Released Parties”) from any and all claims made, to be made, or
which might have been made of whatever nature, whether known or unknown, since
the beginning of time through the date of this Agreement, including, but not
limited to, any claim Employee may have under any agreements which Employee may
have with any of the Released Parties, any claims that arose as a consequence of
Employee’s employment by Stereotaxis or service as a member of the Board, or
arising out of the termination of the employment or director relationship, or
arising out of any acts committed or omitted during or after the existence of
the employment or director relationship through the date of this Agreement. Such
release and waiver of claims will include, but shall not be limited to, those
claims which were, could have been, or could be the subject of an internal
grievance or appeal procedure or an administrative or judicial proceeding filed
either by Employee or on Employee’s behalf under any federal, state or local law
or regulation, any claim of discrimination under any state or federal statute,
regulation or ordinance including, but not limited to Titles 29 and 42 of the
United States Code, Title VII of the Civil Rights Act of 1964, as amended, the
Employee Retirement Income Security Act of 1974, as amended, the Civil Rights
Act of 1991, the Americans with Disabilities Act of 1990, the Civil Rights Act
of 1866, the Rehabilitation Act of 1973, as amended, the Family and Medical
Leave Act, the Older Worker Benefit Protection Act, the Missouri Human Rights
Act, City of St. Louis Ordinance 62710, any other federal, state or local law,
ordinance or regulation regarding employment, discrimination in employment or
termination of employment, any claims for breach of contract, wrongful
termination, promissory estoppel, detrimental reliance, negligent or intentional
infliction of emotional distress, or any other actions at common law, in
contract or tort, all claims for lost wages, bonuses, commissions, benefits,
expenses, severance, service letter, re-employment, compensatory or punitive
damages, attorney’s fees, and all claims for any other type of legal or
equitable relief. Employee further waives all rights to future employment with
Stereotaxis and agrees not to apply for employment with Stereotaxis.

Notwithstanding anything to the contrary in the foregoing, this Release does not
affect (i) any rights Employee may have under any “employee benefit plan” (as
defined at 29 U.S.C. § 1002(3)) of Stereotaxis; (ii) any rights or interests of
Employee in his capacity as a shareholder of Stereotaxis; (iii) any rights to
stock options, stock appreciation rights and restricted share units previously
granted to Employee (“Employee Equity Rights”), subject to applicable plans and
agreements; (iv) any rights of Employee to indemnification, including without
limitation rights pursuant to the November 2, 2016 Indemnification Agreement
(the “Indemnification Agreement”) and the Amended and Restated Bylaws of
Stereotaxis, Inc. (the “Bylaws”); and (v) any rights to insurance coverage under
any directors and officers or comparable liability insurance policy. In
addition, if any of the Released Parties other than the Company pursues any
legal proceeding against Employee based on any claim that accrued on or before
the Effective Date, Employee’s release of such Released Party shall be of no
force or effect.

 

2



--------------------------------------------------------------------------------

5. Employee covenants not to sue or otherwise make any claims against
Stereotaxis or any other party released herein with respect to any claim
released pursuant to this Agreement.

 

6. By execution of this document, Employee expressly waives any and all rights
to claims under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §
621, et seq. (the “ADEA”).

 

  (a) Employee acknowledges that Employee’s waiver of rights or claims refers to
rights or claims arising under the ADEA is in writing and is understood by
Employee.

 

  (b) Employee expressly understands that by execution of this document,
Employee does not waive any rights or claims under the ADEA that may arise after
the date the waiver is executed.

 

  (c) Employee acknowledges that the waiver of Employee’s rights or claims
arising under the ADEA is in exchange for the consideration outlined in this
Agreement which is above and beyond that to which Employee is entitled.

 

  (d) Employee acknowledges that Stereotaxis expressly advised Employee to
consult an attorney of Employee’s choosing prior to executing this document and
that Employee has been given a period of not less than forty-five (45) days
within which to consider this Agreement.

 

  (e) Employee acknowledges that Employee has been advised by Stereotaxis that
Employee is entitled to revoke (in the event Employee executes this document)
Employee’s waiver of rights or claims arising under the ADEA within seven
(7) days after executing this document by notifying Stereotaxis in writing at:
Stereotaxis, 4320 Forest Park Avenue, Suite 100, St. Louis, Missouri 63108,
Attn: VP of Human Resources that Employee intends to revoke this waiver and that
said waiver will not and does not become effective or enforceable until the
seven (7) day period has expired. Employee agrees that payment of monies due
under this executed and unrevoked waiver shall not be payable until the seven
(7) day revocation period has expired and Employee has not revoked this waiver.
Such revocation shall not apply to Employee’s resignation from the Board.

 

7. Employee agrees not to (a) disclose or use confidential information of
Employer required to be kept confidential under the Employment Agreement,
(b) violate any covenants of non-competition or any other surviving terms or
conditions of the Employment Agreement, (c) disparage Employer or make or
solicit any comments, statements, or the like to the media or to any third party
that may be considered to be derogatory or detrimental to the good name and/or
business reputation of Employer, including its directors, officers, employees,
agents, representatives and customers.

 

8. Employee agrees to promptly return to Stereotaxis any and all electronic
media files, company keys, company vehicles, credit cards, equipment, documents,
papers, records, notes, memoranda, plans, files, and other records containing
information concerning Stereotaxis or its employees, customers, or operations,
and any other information or materials required to be returned pursuant to the
Employment Agreement. This shall not be construed to apply to materials related
to Employee’s employment or compensation terms, materials related to Employee
Equity Rights, other materials related to Employee’s status and rights as a
shareholder or materials concerning information within the public domain (other
than as a result of an unauthorized disclosure by Employee).

 

9. The parties intend that all payments and benefits provided hereunder shall be
exempt from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and other guidance promulgated thereunder,
and that the provisions of Section 19 of the Employment Agreement shall not be
applicable thereto.

 

10. Nothing contained in this Agreement shall be construed to require the
commission of any act contrary to law or to be contrary to law, and whenever
there is any conflict between any provision of this Agreement and any present or
future statute, law, government regulation or ordinance contrary to which the
parties have no legal right to contract, the latter shall prevail, but in such
event the provisions of this Agreement affected shall be curtailed and
restricted only to the extent necessary to bring them within legal requirements.

 

11. The existence and execution of this Agreement shall not be considered, and
shall not be admissible in any proceeding, as an admission by Stereotaxis or
anyone released hereby, of any liability, error, violation or omission.

 

12. This Agreement shall be governed by, and construed and interpreted according
to, the laws of the State of Missouri and whenever possible, each provision
herein shall be interpreted in such manner as to be effective or valid under
applicable law.

 

3



--------------------------------------------------------------------------------

13. The parties acknowledge this Agreement constitutes the entire agreement
between them superseding all prior written and oral agreements or understandings
between them, with the exception of any terms and conditions of the Employment
Agreement that survive its termination, consisting of Sections 7 through 11
thereof and the acknowledgements in Section 12 thereof, and any rights excepted
from the Release herein, including without limitation the Indemnification
Agreement, indemnification rights under the Bylaws, and any and all agreements
and governing documents with respect to Employee Equity Rights or other equity
rights.

 

14. This Agreement may not be modified, altered or changed except by written
agreement signed by the parties hereto.

 

15. Employee acknowledges that the only consideration for Employee signing this
Agreement are the terms stated above and that no other promise, agreement,
statement or representation of any kind has been made to Employee by any person
or entity to cause Employee to sign this Agreement, and that Employee (a) has
read this Agreement, (b) has had a reasonable amount of time to consider its
terms, (c) is competent to execute this Agreement, (d) has had an adequate
opportunity to discuss this Agreement with an attorney and has done so or has
voluntarily elected not to do so, (e) fully understands the meaning and intent
of this Agreement, and (f) is voluntarily executing it of Employee’s own free
will.

* * * * *

 

4



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED:

 

/s/ William C. Mills III

William C. Mills III

 

STEREOTAXIS: By:  

/s/ David L. Fischel

Name:   David L. Fischel Title:   Chairman & Acting CEO Date:   February 3, 2017

 

5